                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE:                                            )   CASE NO: 19-42846-659
LAWANDA HILL                                      )   Chapter 13
                                                  )
                                                  )   Trustee's Objection to Confirmation
                                                  )   Original Confirmation Hearing set for:
                        Debtor                    )   June 27, 2019 11:00 am


                 TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.     The Rule 2016(b) statement conflicts with Statement of Financial Affairs question #16.
2.     The set monthly payments to be made by the Trustee exceed the plan payment.
3.     Per schedules I and J, monthly expenses exceed monthly income such that debtor is not
       able to make plan payments. 11 U.S.C. § 1325(a)(6). If debtor does make plan payments,
       schedules I and J must be significantly incorrect and should be amended.
4.     The plan does not contain enough funds to pay secured and priority creditors in full and pay
       the amount guaranteed to general unsecured creditors (if any). 11 U.S.C. §§ 1322(a)(2) and
       1325(a)(5)(B)(ii). The approximate amount of the shortfall is $3300.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: May 31, 2019                                   /s/ Kathy Wright
                                                      Kathy Wright MO31047
OBJCONFAF--KLW                                        Attorney for Trustee
                                                      P.O. Box 430908
                                                      St. Louis, MO 63143
                                                      (314) 781-8100 Fax: (314) 781-8881
                                                      trust33@ch13stl.com

                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
May 31, 2019, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on May 31, 2019.
19-42846-659     TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN    05/31/2019
                                                                Page 2 of 2
LAWANDA HILL
2116 EDMUND AVE
SAINT LOUIS, MO 63121

                                         /s/ Kathy Wright
                                         Kathy Wright MO31047
